  Case: 6:17-cr-00036-CHB-HAI Doc #: 261-1 Filed: 11/17/20 Page: 1 of 1 - Page ID#:
                                       4839
  350 Hospital w..,,, Suite 100
  Som"8e1, Kent#cky 42503                                   LAKE CUMBERLAND
  Phone: (606) 451-.2600                                            Medical Associates
  Wibsite: www.lAJ&ec•mb#/4nJhoqlu,Lcom.



November 10, 2020

R SCOTT PHELPS
650 S HIGHWAY 27
5201, SOMERSET KY 42501-3501


To whom it may concern:

   Mr. Scott Phelps has a number of significant medical problems including type 2 diabetes
mellitus and ischemic heart disease. He also is anemic. If he was to be incarcerated and
contract COVID-19 it would have the potential to cause significant illness. Due to the risk of
contracting COVID-19 in prison, perhaps there is an alternative to imprisonment. Should he
have any questions please contact me.


                                                   Sincerely,




                                    Exhibit A
